Citation Nr: 0838773	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-10 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss, to include whether service connection can be granted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to April 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claims.

In October 2008, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The claim for service connection for bilateral hearing loss 
was denied by the RO in August 1990.  Although the RO 
apparently reopened this claim in February 2007, the Board 
must independently consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In August 1990, the RO denied service connection for 
bilateral hearing loss.  The veteran did not appeal.  

2.  Evidence relevant to the claim for service connection for 
bilateral hearing loss received since the August 1990 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claims; it is not cumulative or redundant of 
the evidence previously considered and it raises a reasonable 
possibility of substantiating the claims.

3.  Affording the veteran the benefit of the doubt, his 
current bilateral hearing loss had its onset during active 
service.

4.  The veteran's tinnitus did not have its onset during 
active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The August 1990 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence relevant to the claim for service connection 
for bilateral hearing loss received since the RO's final 
decision is new and material; thus, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Bilateral hearing loss was incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 
(2008).

4.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2001); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1990, the RO denied service connection for 
bilateral hearing loss as there was no medical evidence of 
hearing loss during service or for 33 years following 
separation, according to the veteran's statements.  The 
veteran did not appeal.  Thus, this decision is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.


If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the 
veteran's claims for service connection as it is "new" 
within the meaning of 38 C.F.R. § 3.156.  This evidence 
includes a December 2005 VA treatment record which states 
that noise exposure during service is more likely than not a 
contributing factor to the veteran's hearing impairment.  The 
evidence following the August 1990 decision also includes a 
May 2008 VA audio examination, which provides the examiner's 
opinion as to the etiology of the veteran's hearing loss, and 
statements from the veteran, including correspondence of 
record and testimony at an October 2008 hearing, in which the 
veteran described his noise exposure during service, his 
military occupations, and post-service employment.  The Board 
further finds that this evidence is material as it raises a 
reasonable possibility of substantiating the claim since it 
includes medical opinions of the etiology of the veteran's 
hearing loss and shows noise exposure during service.  As new 
and material evidence has been presented, the claims are 
reopened.

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claims for service 
connection for bilateral hearing loss, this claim is 
reopened.  

The Board will address the issue of entitlement to service 
connection for tinnitus and bilateral hearing loss on the 
merits.  The veteran has been provided the pertinent laws and 
regulations regarding service connection and has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claims.  Those arguments have 
focused on the issue of service connection, not whether new 
and material evidence has been submitted.  Thus, the veteran 
is not prejudiced by the Board's also addressing the merits.  
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).   

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

Post-service medical treatment records show that the veteran 
had been diagnosed as having bilateral hearing loss.  
Therefore, the first requirement for service connection for 
this claim, the existence of a current disability, is met.  
See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for bilateral 
hearing loss.  

The service medical records show that the veteran's hearing 
was normal at separation.  There were no complaints, 
findings, or treatment of hearing loss during active service.  

Post-service private treatment records show that the veteran 
was diagnosed in December 1987 as having Bell's palsy and 
left otitis media.  During VA treatment in December 2005, the 
veteran was diagnosed as having moderately-severe to profound 
conductive hearing loss in the right ear and severe to 
profound conductive hearing loss in the left ear.  The 
average puretone threshold was 60 decibels in the right and 
75 decibels in the left.  Speech recognition ability was 84 
percent at 90 decibels in the right ear and at 105 decibels 
in the left ear.  The examiner opined that the veteran 
military noise exposure is more likely as not a contributing 
factor to his hearing impairment and that results were 
consistent with aging and noise-induced cochlear pathology.  

The veteran was afforded a VA examination in May 2008.  Pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
50
85
85
LEFT
85
75
65
85
95

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  The 
veteran was diagnosed as having bilateral mixed hearing loss.  
The examiner opined that the veteran's hearing loss was not 
caused by or a result of military noise exposure.  Although 
the examiner stated that the whisper tests used during the 
separation examination were not sensitive or reliable, the 
veteran's infectious otological disease can more than account 
for the current hearing loss.  

During the October 2008 hearing and in correspondence of 
record, the veteran stated that although his DD 214 only 
states that he was in food service from September to November 
1951, his subsequent military occupation specialties included 
positions involving bomb testing and handling ammunition.  
During the hearing, the veteran described being exposed to 
loud noise such as gun fire and mortar explosions without ear 
protection.  He also stated that his ear infections began 
only after he started using hearing aids and he did not have 
any ear infections prior to service.  Following service, the 
veteran taught school for 20 years and sold ice cream during 
the summers.  

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  The May 2008 VA examiner provided an 
opinion that the veteran's hearing loss was not incurred in 
service as the veteran's nonservice-connected infectious 
otological disease accounted for the hearing loss.  However, 
the December 2005 VA record supports the veteran's contention 
that his hearing loss was a result of inservice noise 
exposure.  In addition, the veteran's account of noise 
exposure without hearing protection during service is 
credible, as are his statements that he held post-service 
jobs that did not result in much noise exposure and that he 
did not have ear infections until after he began wearing 
hearing aids, which indicates that the VA examiner's opinion 
as the etiology of the veteran's hearing loss is 
questionable.  In light of the above, the evidence is deemed 
to be at least in relative equipoise.  Thus, service 
connection for bilateral hearing loss is warranted.

Tinnitus is a condition under case law, where lay observation 
has been found to be competent as to the presence of the 
disability, that is, tinnitus is capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Although the 
veteran is competent to declare that he has tinnitus, he is 
not competent to provide a medical nexus opinion between his 
tinnitus and an event of service origin.  The only clinical 
notation of tinnitus is the complaint made during the May 
2008 VA examination.  The veteran reported that he did not 
know exactly when the condition began, but it was right after 
separation and occurred once every six months in the right 
ear.  

Where, as here, the determinative issue involves a question 
of a medical nexus or medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim that the current tinnitus is related 
to an injury, disease, or event of service origin.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, there 
were no complaints of tinnitus during service or any clinical 
findings of tinnitus after service.  The May 2008 VA examiner 
opined that tinnitus was not caused by or a result of 
military noise exposure.  The examiner also stated that 
because the veteran's tinnitus was periodic, it may not be 
pathologic tinnitus, but secondary to current medical 
concerns.  Therefore, the competent medical evidence of 
record indicates that it is questionable whether the veteran 
currently suffers from tinnitus.  In the absence of any 
competent evidence of tinnitus, the Board must conclude the 
veteran does not currently suffer from this disability.


The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Notice and Assistance

As an initial matter, the Board notes that the duty to notify 
and assist with regard to the issues of whether new and 
material evidence has been received and whether to grant the 
claim for service connection for bilateral hearing loss has 
been met to the extent necessary to reopen the claim for 
bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  Thus, there is no prejudice 
to the veteran in deciding the claims at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February 2006 and March 2006.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, obtained a medical opinion as to the etiology 
and severity of tinnitus, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened; 
the appeal is granted to this extent only.

Service connection for bilateral hearing loss is granted, 
subject to regulations for  payment of monetary benefits.   

Service connection for tinnitus is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


